MEMORANDUM ***
Victoria Cervantes, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary dismissal of her appeal from an immigration judge’s order denying suspension of deportation. Because the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review de novo due process challenges. Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.2003). We deny the petition for review.
We reject petitioner’s contention that the BIA’s summary dismissal of her appeal violated her right to due process. The BIA twice rejected petitioner’s appeal brief and advised her that she needed to file a motion to accept an untimely brief. Yet petitioner, who had counsel, failed to file such a motion. Under these circumstances, the BIA’s summary dismissal of petitioner’s appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(E) did not violate due process. See Toquero v. INS, 956 F.2d 193, 196-97 (9th Cir.1992).
We are not persuaded by petitioner’s “repapering” contention. See Alcaraz v. INS, 384 F.3d 1150, 1152-53 (9th Cir.2004) (describing “repapering” relief).
We grant petitioner’s motion for an extension of time to file a supplemental brief. The Clerk shall file the supplemental brief lodged on October 15, 2003.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.